FILED
                            NOT FOR PUBLICATION                            DEC 12 2014

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

KEITH CHUNG,                                     No. 12-56702

               Plaintiff - Appellant,            D.C. No. 2:07-cv-07379-RT-VBK

  v.
                                                 MEMORANDUM*
CITY OF LOS ANGELES; et al.,

                           Defendants,

    and

BRAND SECURITY CORPORATION;
HEATHER HOLDRIDGE;
INTELLECTUAL PROPERTY
ENFORCEMENT COMPANY; and
CARLOS FERNANDEZ,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                  Robert J. Timlin, Senior District Judge, Presiding

                           Submitted December 10, 2014**
                               Pasadena, California

          *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Before: GRABER, GOULD, and CALLAHAN, Circuit Judges.

      Plaintiff Keith Chung appeals from the district court’s grant of judgment as a

matter of law to Defendants Brand Security Corporation, Heather Holdridge,

Intellectual Property Enforcement Company, and Carlos Fernandez following a

remand. Chung v. City of Los Angeles, 406 F. App’x 207 (9th Cir. 2010)

(unpublished). Reviewing de novo, Hagen v. City of Eugene, 736 F.3d 1251, 1256

(9th Cir. 2013), we affirm.

      1. The district court properly granted judgment as a matter of law on the

negligence claim. Defendant Fernandez was the sole expert witness to testify as to

the requisite professional standard of care. Plaintiff presented no evidence that

Defendants failed to apply that level of care. See Chung, 406 F. App’x at 209

(remanding because Plaintiff raised a triable issue of fact "concerning whether the

private defendants acted with" the "care expected of professional counterfeit

investigators"). Because no reasonable juror could find for Plaintiff on the issue of

breach, Plaintiff’s claim fails. Hernandez v. KWPH Enters., 10 Cal. Rptr. 3d 137,

141 (Ct. App. 2004).

      2. The district court properly granted judgment as a matter of law on the

conversion claim. In the initial appeal, we held that Plaintiff could not prevail with



                                          2
respect to items "that had actually come from [Plaintiff’s] store," but we remanded

because a "juror could conclude that [some Defendants] replaced the seized

merchandise with other counterfeit goods." Chung, 406 F. App’x at 211. On

remand, Plaintiff expressly disavowed what the parties refer to as the "switch out"

theory. Because Plaintiff no longer asserts that the goods were "switched out," the

conversion claim necessarily fails. See, e.g., United States v. Van Alstyne, 584

F.3d 803, 813 (9th Cir. 2009) ("The law of the case doctrine provides that one

panel of an appellate court will not as a general rule reconsider questions which

another panel has decided on a prior appeal in the same case." (internal quotation

marks omitted)).

      AFFIRMED.




                                          3